Case: 20-1502    Document: 16    Page: 1   Filed: 09/01/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      ROBERT F. SCHALLMO, BERNADETTE L.
             ALABISO-SCHALLMO,
                Plaintiffs-Appellants

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1502
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00256-MCW, Senior Judge Mary Ellen Cos-
 ter Williams.
                  ______________________

                Decided: September 1, 2020
                  ______________________

    ROBERT F. SCHALLMO, BERNADETTE L. ALABISO-
 SCHALLMO, Norwood, MA, pro se.

     SHERRA TINYI WONG, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by BRUCE R. ELLISEN, RICHARD E.
 ZUCKERMAN.
                  ______________________
Case: 20-1502     Document: 16     Page: 2    Filed: 09/01/2020




 2                                 SCHALLMO   v. UNITED STATES



     Before PROST, Chief Judge, DYK and HUGHES, Circuit
                           Judges.
 PER CURIAM.
      In January 2018, Robert Schallmo and Bernadette Ala-
 biso-Schallmo (“Appellants”) filed a petition with the
 United States Tax Court relating to tax years 1979 through
 2016. S.A. 17–18. 1 The Tax Court dismissed the case for
 lack of jurisdiction. S.A. 70–71. Subsequently, on Febru-
 ary 8, 2019, Appellants filed a separate suit in the United
 States Court of Federal Claims (“Claims Court”) challeng-
 ing the collection actions taken by the Internal Revenue
 Service (“IRS”) for tax years 2001, 2003–2006, 2010, and
 2011, and seeking damages for such actions. Schallmo v.
 United States, 147 Fed. Cl. 361, 362 (2020). As to all tax
 years except 2010, the Claims Court dismissed for lack of
 jurisdiction. Id. at 363. And with respect to tax year 2010,
 the Claims Court concluded that Appellants’ claim was
 barred by I.R.C. § 6511(b)(2)(A). Id. The Claims Court fur-
 ther concluded that, “to the extent [Appellants] seek dam-
 ages resulting from an unauthorized collection action, or
 for failure to release a lien, such claims are reserved exclu-
 sively for the District Court.” Id. at 363–64.
     Appellants appealed the Claims Court’s decision to this
 court. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
 We affirm.
                         DISCUSSION
     Appellants advance only one argument on appeal: that
 because the Tax Court concluded “that the IRS does not
 have jurisdiction,” we should therefore rule in Appellants’
 favor. Reply Br. 1; see also Appellants’ Br. 1–2. Appellants
 appear to have confused the Tax Court’s jurisdiction over



      1   Citations to “S.A.” refer to the supplemental appen-
 dix filed by the government with its brief.
Case: 20-1502     Document: 16     Page: 3    Filed: 09/01/2020




 SCHALLMO   v. UNITED STATES                                 3



 the claims Appellants raised in their petition with the
 IRS’s authority to assess and collect taxes. Jurisdiction re-
 lates to a court’s authority to review a claim. See, e.g.,
 Kili/Bikini/Ejit Loc. & Gov’t Council ex rel. People of Bi-
 kini v. United States, 554 F.3d 996, 999 (Fed. Cir. 2009). In
 concluding that it lacked jurisdiction over Appellants’
 claims, the Tax Court merely concluded that it had no au-
 thority to review the merits of Appellants’ claims, not that
 the IRS lacked authority to collect the taxes from Appel-
 lants. Accordingly, the Tax Court’s decision on jurisdiction
 in no way relates to the appropriateness of any taxes the
 IRS has imposed on Appellants.
     Although we do not read Appellants’ briefing as raising
 any additional arguments, because documents filed pro se
 are to be liberally construed, Erickson v. Pardus, 551 U.S.
89, 94 (2007), we address a number of additional issues.
      To the extent Appellants contest the validity of the tax
 assessments for tax years 2004–2006 and 2011, we agree
 with the Claims Court that it lacked jurisdiction over such
 disputes at least because Appellants never filed refund
 claims for these years. See Schallmo, 147 Fed. Cl. at 363.
 Under I.R.C. § 7422(a), “a party seeking to recover any in-
 ternal-revenue tax, penalty, or sum from the United States
 must pursue and exhaust its administrative remedies pur-
 suant to the IRS’s regulations prior to filing a complaint in
 federal court.” Strategic Hous. Fin. Corp. of Travis Cnty. v.
 United States, 608 F.3d 1317, 1324 (Fed. Cir. 2010); see
 also I.R.C. § 7422(a); Chi. Milwaukee Corp. v. United
 States, 40 F.3d 373, 374 (Fed. Cir. 1994). On appeal, the
 government maintains, and Appellants do not contest, that
 Appellants never filed refund claims for these years. See,
 e.g., Gov’t’s Br. 11. 2 Accordingly, because there is no


     2   In addition, although “it is not our duty to scour the
 record,” we have “reviewed the record before us diligently”
 and have not found any evidence supporting that
Case: 20-1502     Document: 16     Page: 4    Filed: 09/01/2020




 4                                 SCHALLMO   v. UNITED STATES



 dispute that Appellants did not first file qualifying admin-
 istrative refund claims with the IRS for tax years 2004–
 2006 and 2011 prior to filing suit at the Claims Court, we
 affirm the Claims Court’s conclusion that it lacked jurisdic-
 tion to review the validity of the tax assessments for tax
 years 2004–2006 and 2011.
     To the extent Appellants contest the validity of the tax
 assessments for tax years 2001 and 2003, we conclude that
 the Claims Court lacked jurisdiction over such claims. Un-
 der I.R.C. § 6532(a)(1),
     [n]o suit or proceeding under section 7422(a) for the
     recovery of any internal revenue tax, penalty, or
     other sum, shall be begun . . . after the expiration
     of 2 years from the date of mailing by certified mail
     or registered mail by the Secretary to the taxpayer
     of a notice of the disallowance of the part of the
     claim to which the suit or proceeding relates.
 The record reflects that the IRS disallowed claims for 2001
 and 2003 in May and June 2006, respectively. S.A. 22, 25.
 Because Appellants’ February 2019 complaint was filed far
 outside § 6532(a)(1)’s two-year limit, the Claims Court
 lacked jurisdiction to review the validity of the tax assess-
 ments for tax years 2001 and 2003.
     To the extent Appellants seek a refund for tax year
 2010, we agree with the Claims Court that the claim is
 barred by I.R.C. § 6511. See Schallmo, 147 Fed. Cl. at 363.
 In relevant part, § 6511(b)(2)(A) limits a refund to “the por-
 tion of the tax paid within the period, immediately preced-
 ing the filing of the claim, equal to 3 years plus the period
 of any extension of time for filing the return.” For tax year
 2010, Appellants filed a refund claim in the form of their
 tax return. S.A. 56–66. Appellants signed the return on


 Appellants did file such refund claims. See Hubbard v.
 Dep’t Veterans Affs., 51 F. App’x 8, 9 (Fed. Cir. 2002).
Case: 20-1502     Document: 16      Page: 5   Filed: 09/01/2020




 SCHALLMO   v. UNITED STATES                                 5



 April 19, 2014. S.A. 58. Thus, Appellants made a claim for
 a refund no earlier than April 19, 2014. However, as the
 Claims Court found, S.A. 4, the record reflects that the re-
 fundable credits claimed by Appellants on their 2010 re-
 turn were deemed to have been paid on April 15, 2011. S.A.
 44, 46. Because the record reflects that the credits were
 deemed to have been paid more than three years before Ap-
 pellants filed a refund claim, the refund claim is barred by
 § 6511.
      To the extent Appellants seek damages for allegedly
 wrongful collection actions or for the IRS’s failure to re-
 lease a tax lien, we agree with the Claims Court that it
 lacked jurisdiction over the claim because “such claims are
 reserved exclusively for the District Court.” Schallmo, 147
Fed. Cl. at 363–64; see also I.R.C. § 7432 (vesting district
 courts, not the Claims Court, with jurisdiction to entertain
 claims for wrongful failure by the IRS to release a lien); id.
 § 7433 (vesting district courts, not the Claims Court, with
 jurisdiction to entertain unauthorized collection actions
 against the IRS); Ledford v. United States, 297 F.3d 1378,
 1382 (Fed. Cir. 2002) (concluding that district courts, not
 the Claims Court, have jurisdiction over claims “seeking
 damages flowing from the allegedly unlawful collection ac-
 tivities of the IRS”).
    For the foregoing reasons, the decision of the Claims
 Court is affirmed.
                         AFFIRMED
                            COSTS
     No costs.